787 F.2d 1446
86-1 USTC  P 13,666
Glenn C. GASKILL, Executor of the Estate of Sophie B.Gaskill, Deceased, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 83-1433.
United States Court of Appeals,Tenth Circuit.
April 18, 1986.

Appeal from the United States District Court for the District of Kansas;  Frank G. Theis, J.  (D.C. No. Civ. 82-1160).
William P. Wang, Atty., Dept. of Justice (Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup and Robert A. Bernstein, Attys., Dept. of Justice, Washington, D.C.), and Jim J. Marquez, U.S. Atty., Topeka, Kan., of counsel, for defendant-appellant.
Jack E. Dalton, (Michael A. Doll of Mangan, Dalton, Trenkle & Rebein Chartered, Dodge City, Kan., was also on brief), for plaintiff-appellee.
Before HOLLOWAY, Chief Judge, SETH, Circuit Judge and BRIMMER,* United States District Judge.
PER CURIAM.


1
This matter comes on for further consideration in light of the argument of counsel, the briefs, the record on appeal, and the opinion of the Supreme Court of the State of Kansas on the question certified to it in this cause, see Gaskill v. United States, 238 Kan. 238, 708 P.2d 552 (1985).


2
Upon consideration whereof, it is ordered that the judgment of the United States District Court for the District of Kansas entered January 31, 1983, 561 F. Supp. 73, is affirmed.


3
The mandate shall issue forthwith.



*
 Honorable Clarence A. Brimmer, Chief Judge, District of Wyoming, sitting by designation